THREADGILL, Judge.
The appellant, Willie Gene Gainer, challenges his conviction and thirty-year upward departure sentence for trafficking in more than 400 grams of cocaine. We affirm the conviction; however we find that none of the reasons given by the trial court to justify departure from the sentencing guidelines are valid. We therefore reverse the appellant’s sentence and remand for resentencing.
At resentencing, the trial court should impose the fifteen-year minimum mandatory prison term and the mandatory fine of $250,000, required by section 893.-135(l)(b)(3), Florida Statutes (1987).
Conviction affirmed; remanded for re-sentencing.
HALL, A.C.J., and ALTENBERND, J., concur.